

116 S4848 IS: Eliminate, Neutralize, and Disrupt Wildlife Trafficking Reauthorization and Improvements Act of 2020
U.S. Senate
2020-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4848IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mr. Coons (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo continue the whole-of-government approach to ending global wildlife poaching and trafficking by permanently reauthorizing the activities of the Presidential Task Force on Wildlife Trafficking, and for other purposes.1.Short titleThis Act may be cited as the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Reauthorization and Improvements Act of 2020.2.Sense of CongressIt is the sense of Congress that—(1)the United States Government should continue to work with international partners, including nations, nongovernmental organizations, and the private sector, to identify long-standing and emerging areas of concern in wildlife poaching and trafficking all along the supply chain; and(2)the activities and required reporting of the Presidential Task Force on Wildlife Trafficking, established by Executive Order 13648 (78 Fed. Reg. 40621), should be reauthorized to minimize the disruption of the work of such Task Force.3.DefinitionsSection 2 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7601) is amended—(1)by redesignating paragraphs (8) through (12) as paragraphs (9) through (13), respectively;(2)by inserting after paragraph (7) the following:(8)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).; and(3)in paragraph (12), as redesignated, by striking section 201 and inserting section 301.4.Framework for interagency response and reporting(a)Reauthorization of report on major wildlife trafficking countriesSection 201 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7621) is amended—(1)in subsection (a), by striking annually and inserting biennially; and (2)by striking subsection (c). (b)Reauthorization of the Presidential Task Force on Wildlife Trafficking responsibilitiesSection 301(a) of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7631(a)) is amended—(1)in paragraph (4), by striking and at the end;(2)by redesignating paragraph (5) as paragraph (8); and(3)by inserting after paragraph (4) the following:(5)pursue programs to expand the role of technology for anti-poaching and anti-trafficking efforts, in partnership with the private sector, academia, and nongovernmental organizations (including technology companies and the transportation and logistics sectors), including programs that— (A)assess the technology needs in focus countries and promote the use of technology to improve wildlife protection and investigation and prosecution of wildlife crimes, while taking into account the technological limitations within each focus country;(B)address wildlife crime and the wildlife trafficking supply chain;(C)promote the shared costs of technology or resources over cross-cutting sectors for multi-group and multi-purpose use; and(D)support existing and new innovative finance mechanisms for community and regionally based needs;(6)consider programs and initiatives that address the expansion of the illegal wildlife trade to digital platforms, including the use of digital currency and payment platforms for transactions by collaborating with the private sector, academia, and nongovernmental organizations, including social media, e-commerce, and search engine companies, as appropriate—(A)to assess how online platforms are used in wildlife trafficking;(B)to identify strategies, including technology and policy solutions, to combat wildlife trafficking online;(C)to initiate online public awareness and behavioral change campaigns to educate users of online programs regarding spotting and reporting illegal wildlife sale or trade activities; and(D)to engage with existing national and international initiatives to combat wildlife trafficking online by sharing the expertise of the Task Force members and the intelligence community;(7)establish a procedure for removing from the list in the biennial report any focus country or country of concern that no longer meets the definition of a country of concern or a focus country under paragraphs (4) and (5) of section 2, which require the Secretary of State, in consultation with other members of the Task Force, to consider—(A)the establishment of appropriate domestic laws to combat wildlife trafficking and poaching, including demonstrated progress in implementing such laws;(B)an increase in the number of convictions for crimes relating to wildlife trafficking;(C)the implementation of specialist law enforcement units or tactics, or demonstrable cooperative efforts;(D)demonstrated compliance with international treaties or conventions, including the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249) to which the country is a party; and(E)other factors used to define focus countries and countries of concern; and.(c)Reauthorization of the Presidential Task Force on Wildlife Trafficking strategic reviewSection 301 of the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act of 2016 (16 U.S.C. 7631) is amended—(1)in subsection (d)—(A)in paragraph (4), by striking and at the end;(B)in paragraph (5), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(6)an analysis of the indicators developed by the Task Force, and recommended by the Government Accountability Office, to track and measure inputs, outputs, law enforcement outcomes, and public perceptions of wildlife trafficking for each focus country listed in the report, including baseline measures for each indicator in each focus country to document progress.; and(2)by striking subsection (e). 